NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                    MAXON, LLC,
                   Plaintiff-Appellant

                           v.

            FUNAI CORPORATION, INC.,
                 Defendant-Appellee
               ______________________

                      2017-2139
                ______________________

   Appeal from the United States District Court for the
Northern District of Illinois in No. 1:16-cv-07685, Judge
Gary Feinerman.
                ______________________

                Decided: April 9, 2018
                ______________________

   MATTHEW MICHAEL WAWRZYN, Wawrzyn & Jarvis
LLC, Glenview, IL, argued for plaintiff-appellant.

    MARC ROBERT LABGOLD, Marc R. Labgold, P.C.,
Reston, VA, argued for defendant-appellee. Also repre-
sented by PATRICK J. HOEFFNER.
                ______________________

 Before PROST, Chief Judge, HUGHES and STOLL, Circuit
                        Judges.
2                    MAXON, LLC   v. FUNAI CORPORATION, INC.



HUGHES, Circuit Judge.
    Maxon, LLC appeals the district court’s finding that
U.S. Patent Nos. 8,989,160; 7,489,671; 7,486,649; and
7,171,194 claim ineligible subject matter under 35 U.S.C.
§ 101. Because the district court did not err in granting
Funai Corporation, Inc.’s motion to dismiss, we affirm.
                             I
    The district court found the four patents at issue
teach “electronic means of increasing user control over
subscription entertainment content.” J.A. 1. The parties
agree that claim 8 of the ’160 patent, claim 6 of the ’671
patent, claim 6 of the ’649 patent, and claim 8 of the ’194
patent are representative of their respective patents. We
reproduce only claim 8 of the ’160 patent.
    An audio-video device capable of sharing services
    with a plurality of other devices within a personal
    network, the audio-video device comprising:
    a computer-readable medium having storage for a
    first address corresponding to the audio-video de-
    vice, a second address corresponding to the per-
    sonal network, and a third address corresponding
    to a service provider network;
    input/output logic configured to receive from a us-
    er a desired change to a service capable of being
    provisioned to the audio-video device from at least
    one service available generally to the personal
    network;
    a processor in communication with the computer-
    readable medium and the input/output logic, the
    processor programmed to prepare an inbound sig-
    naling word comprising at least the first address
    and payload data representing the desired change
    to the service capable of being provisioned to the
    audio-video device from the personal network; and
MAXON, LLC   v. FUNAI CORPORATION, INC.                   3



    a transceiver providing the inbound signaling
    word to the service provider network where the
    service provider network comprises logic to pro-
    cess the inbound signaling word including modify-
    ing stored information in a subscriber database to
    effect the desired change to the service capable of
    being provisioned to the audio-video device from
    the personal network, the transceiver further re-
    ceiving an outbound signaling word comprising
    the first address corresponding to the audio-video
    device and data indicating the desired change to
    the personal network, the outbound signaling
    word responsive to the desired change to the ser-
    vice capable of being provisioned to the audio-
    video device from the personal network.
’160 patent at col. 14 ll. 31–64.
    The physical components of claim 8 are a computer-
readable medium, input/output logic, a processor, and a
transceiver. The other representative claims include
similar physical elements: claim 6 of the ’671 patent
contains a computer-readable medium, management
logic, and a processor; claim 6 of the ’649 patent contains
a computer-readable medium, management logic, and a
processor; and claim 8 of the ’194 patent contains a user
interface and communications logic.
    The district court found all four patents ineligible un-
der § 101. Maxon appeals. We have jurisdiction under 28
U.S.C. § 1295(a)(1).
                              II
    We apply the law of the regional circuit to a district
court’s grant of a motion to dismiss. BASCOM Glob.
Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d
1341, 1347 (Fed. Cir. 2016). The Seventh Circuit reviews
motions to dismiss de novo. Firestone Fin. Corp. v. Meyer,
796 F.3d 822, 825 (7th Cir. 2015).
4                    MAXON, LLC   v. FUNAI CORPORATION, INC.



    Patent eligibility under § 101 is a legal determination
that we review de novo. buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1352 (Fed. Cir. 2014). Under Alice, we
consider: (1) whether the claims are directed to an ab-
stract idea, and (2) whether the claims contain an in-
ventive concept sufficient to transform the claimed
abstract idea into a patent-eligible concept. Alice Corp.
Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2355 (2014).
The use of “wholly generic computer implementation”
cannot “transform a patent-ineligible abstract idea into a
patent-eligible invention.” Id. at 2358.
    Maxon concedes that the patents are directed to the
abstract idea of “decentralized delivery controlled by the
owner of a plurality of devices.” Appellant’s Op. Br. 11.
Accordingly, the only issue before the district court was
whether the claims “do significantly more than simply
describe the abstract method.” Affinity Labs of Tex., LLC
v. DIRECTV, LLC, 838 F.3d 1262 (Fed. Cir. 2016). The
court found that they do not.
    The district court correctly found that the claims re-
cite only generic computing processes using functional
language. Analyzing the physical components of the
claims, the district court noted that the specifications do
not limit the breadth of elements such as “computer-
readable medium,” “logic,” “processor,” or “transceiver.”
Instead, for example, “computer-readable medium” is
defined as “any non-transitory medium that participates
directly or indirectly in providing signals, instructions
and/or data to one or more processors for execution.” ’160
patent at col. 2 ll. 55–58. Put another way, the computer-
readable medium “could be described as ‘something that
stores data that a computer can read.’” J.A. 8. Therefore,
the district court correctly found that the claims merely
recite generic computer elements for their basic functions
and thus do not transform the claimed abstract idea into
eligible subject matter under Alice. See Content Extrac-
tion & Transmission LLC v. Wells Fargo Bank, Nat’l
MAXON, LLC   v. FUNAI CORPORATION, INC.                   5



Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014) (finding that
there is no inventive concept in using a generic computer
“to perform well-understood, routine, and conventional
activities commonly used in industry”).
    The district court also correctly found that the ordered
combination of the claimed elements is not inventive
under Alice step two. Analyzing claim 8 of the ’160 pa-
tent, the court noted:
   [T]he invention consists of some kind of memory
   capable of identifying the device and the networks
   to which it is connected, the ability to take in-
   structions and use them in connection with the
   stored identification data, and the ability to send
   and receive signals based on the processor’s abili-
   ties. That describes only the desired result—
   increased user control over services available to
   him or her—without describing any inventive way
   that result is reached. The only method of reach-
   ing the result the patent teaches is, in essence,
   use of generic computer components for their
   standard purposes to achieve the result. Nothing
   about the order of the elements, or the way they
   are combined, suggests inventiveness.
J.A. 11–12. We agree that the representative claim does
not recite anything beyond the application of routine and
conventional computer components. The same principles
apply to each of the asserted patents in this case. We
have considered Maxon’s other arguments and find them
unpersuasive. Accordingly, we find that the patents only
cover ineligible subject matter.
                             III
    For the foregoing reasons, we affirm the district
court’s grant of the motion to dismiss.
                        AFFIRMED